Citation Nr: 0501667	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-32 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
penetrating crushing injuries to the abdomen, muscle group 
XIX.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a crushing injury with resection of colon and 
appendectomy.

4.  Entitlement to a rating in excess of 20 percent for 
residuals, first lumbar vertebra fracture with injury to 
muscle group II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2004, the veteran testified at a Board hearing 
at the RO in Cleveland, Ohio.  A transcript of that hearing 
has been incorporated into the record.  At the hearing, the 
veteran submitted additional evidence to the RO and waived 
review of such evidence by the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

In the June 2003 notice of disagreement, the veteran 
requested that he be considered for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  His representative also raised this claim 
in writing in February 2004 by asserting that the veteran has 
been unable to maintain gainful employment due to his 
service-connected disabilities.  The TDIU issue was also 
brought up at the September 2004 Board hearing.  Also, during 
the September 2004 hearing, the veteran raised new claims of 
entitlement to service connection for cervical spine, hernia, 
bladder and hemorrhoid disabilities, some of which are being 
claimed on a secondary basis.  These new service connection 
claims and the TDIU claim are hereby referred to the RO for 
adjudication.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

It appears from the record that the medical evidence is 
incomplete with respect to the issues on appeal.  Regarding 
PTSD, the veteran testified in September 2004 that he was 
seeing Dr. Capula from Northland Counseling as well as a VA 
physician.  He noted that Dr. Capula had sent in information, 
but this information consists only of the veteran's 
medication list from 1999 to 2002, and two evaluation 
reports, dated in September 1999 and March 2002.  There are 
no other treatment records from Dr. Capula on file.  In 
addition, Dr. Capula noted on the March 2002 record that the 
veteran continued to see Joann Arndt every two weeks, but 
there are no records of that treatment on file.  Accordingly, 
an attempt must be made to obtain these identified private 
and VA records.  38 U.S.C.A. § 5103A(b),(c).   

The veteran also testified during the September 2004 hearing 
that he was seeing a private doctor for his stomach.  At the 
hearing he submitted a report from Norma Reyes, M.D., who 
said that the veteran had been her patient for many years and 
that he suffered from hernia, diverticulosis and irritable 
bowel syndrome.  There thus appears to be outstanding medical 
records related to the veteran's service-connected crush 
injury residuals of the abdomen and resection of colon and 
appendectomy that should be obtained.  See 38 U.S.C.A. 
§ 5103A(b).  

The veteran should also be afforded additional appropriate 
examinations to assess the severity of his service-connected 
disabilities.  This is especially pertinent in view of the 
veteran's apparent nonservice-connected stomach disabilities, 
and his spouse's testimony in September 2004 that the 
veteran's crush injury residuals keep getting "worse and 
worse and worse."  The veteran was last evaluated by VA for 
rating purposes in July 2002.  Although a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  In view of the fact 
that the case must be returned for examination of the 
physical disabilities associated with the crush injury, the 
Board believes it appropriate to afford the veteran another 
PTSD examination.

The veteran's residuals of a fractured first lumbar vertebra 
with injury to muscle group II are currently evaluated under 
the criteria for rating muscle injuries.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5302.  However, the veteran's 
complaints regarding this disability also include orthopedic 
complaints.  In this regard, the veteran reported in the 
October 2003 substantive appeal that he suffered from 
"constantly worsening arthritis."  He also testified in 
September 2004 to having back pain, an inability to stand for 
prolong periods of time, and an inability to pick up his 
grandkids.  Findings on VA examination in July 2002 revealed 
pain on range of motion.  Accordingly, the RO should consider 
this disability under the applicable orthopedic codes for 
spine disabilities.  See 38 C.F.R. § 4.71A, Diagnostic Codes 
5235 to 5243 (2004).  In addition, the veteran testified that 
he had been seen by Dr. Rainess for his back, but that she 
was now retired and he needed to get a new doctor.  
Accordingly, an attempt should be made to obtain the records 
from Dr. Rainess along with records from any new doctor the 
veteran may be seeing for his back.  38 U.S.C.A. § 5103A(b). 

Based on the foregoing, this case is hereby REMANDED to the 
RO for the following actions:   

1.  The RO should assist the veteran in 
obtaining any identified evidence related 
to his PTSD and crush injury residuals by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004), to include 
records from Drs. Capula, Reyes, Rainess 
and Ms. Joann Arndt.  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

2.  The RO should obtain copies of any 
outstanding VA treatment records 
pertaining to the disabilities on appeal.  
All records and/or responses received 
should be associated with the claims 
file.      

3.  The veteran should then be scheduled 
for appropriate VA examinations to 
ascertain the current severity of his 
service-connected disabilities involving 
the abdomen, muscle group XIX, residuals 
of resection of the colon and 
appendectomy, and residuals, first lumbar 
vertebra fracture with injury to muscle 
group II.  The claims file must be made 
available to the examiner(s) for review 
in connection with the examination(s).  
All examination findings should be 
clearly reported to allow for evaluation 
under applicable VA rating criteria.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claims can be granted.  
When evaluating the veteran's service-
connected residuals of the first lumbar 
vertebra with injury to muscle group II, 
the RO should also consider the 
orthopedic regulations for evaluating 
spine disabilities.  See 38 C.F.R. 
§ 4,71a, Diagnostic Codes 5235 to 5243.  
After the veteran and his representative 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review of all issues 
properly in appellate status.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




